ACCEPTED
                                                                  03-14-00252-CR
                                                                         4737453
                                                        THIRD COURT OF APPEALS
                                                                   AUSTIN, TEXAS
                                                              4/1/2015 9:29:54 PM
                                                                JEFFREY D. KYLE
                                                                           CLERK
               NO. 03-14-00252-CR

                                                  FILED IN
                                           3rd COURT OF APPEALS
                                               AUSTIN, TEXAS
                                           4/1/2015 9:29:54 PM
                                             JEFFREY D. KYLE
                                                   Clerk

           IN THE COURT OF APPEALS
       FOR THE THIRD DISTRICT OF TEXAS
                   AT AUSTIN




             JOHN JOSEPH FOSTER
                     Appellant

                        v.
             THE STATE OF TEXAS
                     Appellee


MOTION TO EXTEND TIME FOR FILING STATE'S BRIEF




              JAMES J. LAMARCA
              Assistant County Attorney
              Williamson County, Texas
              State Bar No. 2407 4568
              405 Martin Luther King,# 7
              Georgetown, Texas 78626
              PHONE: (512) 943-1111
              FAX: (512) 943-1120
              j lamarca@wilco. org
                               NO. 03-14-00252-CR

JOHN JOSEPH FOSTER                     § IN THE COURT OF APPEALS
                                       §
vs.                                    § FOR THE THIRD DISTRICT
                                       §
THE STATE OF TEXAS                     § OFTEXAS

  MOTION FOR EXTENSION OF TIME TO FILE STATE'S BRIEF

TO THE HONORABLE JUSTICES OF THE THIRD COURT OF
APPEALS:

      The State of Texas by and through its attorney, Dee Hobbs,

Williamson County Attorney, files this Motion to Extend Time for Filing

State's Brief, and in support of this motion, would respectfully show the

following:

   1. The State's current deadline for filing its State's Brief is Aprill, 2015.

   2. This is the State's third request for an extension of time.

   3. The undersigned Assistant County Attorney has numerous matters on

      appeal at different stages in the various Courts of Appeals of Texas.

      Furthermore, the undersigned Assistant County Attorney continues to

      be required in the courtroom to assist with dockets, to answer and

      research questions from law enforcement and other prosecutors,

      respond to petitioners' writs of habeas corpus and represent applicants

      for protective orders.
      For the above-mentioned reasons, the undersigned Assistant County

Attorney has not had sufficient time to research the applicable law and

prepare an adequate brief by the current deadline of April 1, 2015.

   THEREFORE, the State requests that the Court grant this motion and

extend the deadline for filing the brief of Appellee for thirty (30) days

beyond the original deadline imposed.

      SIGNED this the 1st day of April, 2015.

                                        Respectfully submitted,



                                        /s/ James J. LaMarca
                                        JAMES J. LAMARCA
                                        Assistant County Attorney
                                        Williamson County, Texas
                                        SBN: 24074568
                                        405 Martin Luther King, # 7
                                        Georgetown, Texas 78626
                                        PHONE: (512) 943-1111
                                        FAX: (512) 943-1120
                                        jlamarca@wilco.org
                      CERTIFICATE OF SERVICE

      I certify that a true and correct copy of this State's Motion to Extend

Time for Filing State's Brief was served upon Kristen Jernigan, Appellant's

attorney of record, by electronic service to Kristen@txcrimapp.com, on

Aprill, 2015.


                                         Is/ James J. LaMarca
                                       JAMES J. LAMARCA
                                            AFFIDAVIT OF VERIFICATION

                           BEFORE ME, Notary Public in and for the State and County

                   aforesaid, on this day personally appeared the undersigned affiant who, after

                   being duly sworn, deposes and says the following:

                           "My name is James J. LaMarca. I am an Assistant County
                           Attorney for Williamson County, Texas. I have read the above
                           Motion to Extend Time for Filing State's Brief and swear that it
                           is true base on my personal knowledge of the fact recited
                           therein."




                                                             sistant Cou Attorney
                                                           Williamson ounty, Texas



                   This instrument was sworn to and subscribed before me, this the   1st   day of

                   April, 2015.

    ,,,.,,,,
~$~'!iif.'IJ-::.      BOBBIE BYERLY
~·!jlf')•§ Notary Public, State of Texas
~-~···    .{.,i
  "~~···1't:.,"
                    My Commission Expires
  •···~····'         OCTOBER 22, 2017